     Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                CENTRAL DIVISION


DUSTIN BURNIKEL,

      Plaintiff,
                                                 4:15-cv-00050-RGE-HCA
V,


MICHAEL FONG, individually and in his
official capacity as a law enforcement officer   PRELIMINARY JURY
with the Des Moines Police Department;             INSTRUCTIONS
GREG WESSELS, individually and in his
official capacity as a law enforcement officer
with the Des Moines Police Department; and the
CITY OF DES MOINES, IOWA,

      Defendants.




                                            1
     Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 2 of 11




Preliminary Jury Instruction No. 1- General; Nature of Case; .Burden of Proof; Duty

                                        of Jury; Cautionary

       Members of the Jury: I am now going to _give you some instructions about this case and

about your duties as.jurors. At the end of the trial I will give you more instructions. I may also give

you instructions during the trial. All instructions - those I give you now and those I give you later -

whether they are in writing or given to you orally- are equally important and you must follow

them all.

       This is a civil case brought by the plaintiff, Dustin Burnikel, against the defendants, Greg

Wessels and Michael Fong, police officers employed by the Des Moines Police Department. The

plaintiff alleges that the defendants used excessive force against him. The defendants deny these

claims. The plaintiff alleges that the defendants assaulted and battered him. The defendants deny

these claims. The plaintiff alleges that Defendants Wessels and Fong falsely arrested him and

maliciously prosecuted him. The defendants deny these claims. It will be your duty to decide from

the evidence whether the plaintiff is entitled to a verdict against the defendants.

        Your duty is to decide what the facts are from the evidence. You are allowed to consider

the evidence in the light of your own observations and experiences. After you have decided what

the facts are, you will have to apply those facts to the law that I give you in these and in my other

instructions. That is how you will reach your verdict. Only you will decide what the facts are.

However, you must follow my instructions, whether you agree with them or not. You have taken

an oath to follow the law that I give you in my instructions.




                                                   2
     Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 3 of 11



                 Preliminary Jury Instruction No. 2 - Credibility of Witnesses
        In deciding what the facts are, you may have to decide what testimony you believe and

what testimony you do not believe. You may believe all of what a witness says, or only part ofit,

or none of it.

        In deciding what testimony to believe, consider the witnesses' intelligence, their

opportunity to have seen or heard the things they testify about, their memories, any reasons they

might have to testify a certain way, how they act while testifying, whether they said something

different at another time, whether their testimony is generally reasonable, and how consistent their

testimony is with other evidence that you believe.

        Do not let sympathy, or your own likes or dislikes, influence you. The law requires you to

come to a just verdict based only on the evidence, your common sense, and the law that I give you

in my instructions, and nothing else.

        Nothing I say or do during this trial is meant to suggest what I think of the evidence or

what I think your verdict should be.




                                                 3
    Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 4 of 11



                    Preliminary Jury Instruction No. 3 -Evidence; Limitations
       When 1 use the word "evidence/' I mean the testimony of ,vitnesses; documents and other

things I receive as exhibits; facts that I teII you the parties have agreed are true; and any other

facts that I tell you to accept as true.

       Some things are not evidence. I will tell you now what is not evidence:

       1.      Lawyers' statements, arguments, questions, and comments are not evidence.

       2.      Document_s or other things that might be in court or talked about, but that I do not

               receive as exhibits,_ are- not evidence.

       3.      Objections are not ,evidence. Lawyers have a right - and sometimes a duty - to

               object when they believe something should not be a part of the trial. Do not be

               influenced one way or the other by objections. If I sustain a lawyer's objection to a

               question or an exhibit, that means the law does not ailow you to consider that

               information. When that happens, you have to ignore the question or the exhibit, and

               you must not try to guess what the information might have been.

       4.      Testimony and exhibits that I strike from the record, or t_ell you to disregard, are not

               evidence, and you must not consider them.

       5.      Anything you see or hear about this case outside the courtroom is not evidence, and

               you must not consider it unless I specifically tell you othenvise.

       Also, I might tell you that you can consider a piece of evidence for one purpose only, and

not for any other purpose. If that happens, I Will tell you what purpose you can consider the

evidence for and what you are not allowed to consider it for. You need to pay dose attention

when I give an instruction about evidence that you can consider for only certain purposes, because

you might not have that instruction in writing later in the jury room.

       Some of you may have heard the terms "direct evidence" and "circumstantial evidence."

                                                   4
    Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 5 of 11



You should not be concerned with those terms, since the law makes no distinction between the

weight to be given to direct and circumstantial evidence.
    Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 6 of 11



        Preliminary Jury Instruction No. 4- Bench Conferences and Recesses

      During the trial, I will sometimes need to talk privately with the lawyers. I may talk with

them here at the bench while you are in the courtroom, or I may call a recess and let you leave

the courtroom while I talk with the lawyers. Either way, please understand that while you are

waiting, we are working. We have these conferences to make sure that the trial is proceeding

according to the law and to avoid confusion or mistakes. We will do what we can to limit the

number of these conferences and to keep them as short as possible.




                                               6
    Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 7 of 11



                 Preliminary Jury Instruction No. 5 -No Transcript Available
      At the end of the trial, you will have to make your decision based on what you recall of the

evidence. You will not have a written copy of the testimony to refer to. Because of this, you have

to pay close attention to the testimony and other evidence as it is presented here in the courtroom.




                                                 7
    Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 8 of 11



                     Preliminary Jury Instruction No. 6 - Conduct by the Jury
         Jurors, to make sure this trial is fair to both parties, you must follow these rules:

        First, do not talk or communicate among yourselves about this case, or about anyone

involved with it, until the end of the trial when you go to the jury room to consider your verdict.

        Second, do not talk with anyone else about this case, or about anyone involved with it, until

the trial has ended and you have been discharged as jurors.

        Third, when you are outside the courtroom, do not let anyone tell you anything about the

case, or about anyone involved with it until the trial has ended and your verdict has been accepted

by me. If someone tries to talk to you about the case during the trial, please report it to Court

personnel.

        Fourth, during the trial, do not talk with or speak to any of the parties, lawyers, or witnesses

in this case - not even to pass the time of day, It is important not only that you do justice in this

case, but also that you act accordingly. If a person from one side of the lawsuit sees you talking

to a person from the other side - even if it is just about the weather- that might raise a suspicion

about your fairness. So, when the lawyers, parties and witnesses do not speak to you in the halls,

on the elevator or the like, you must understand that they are not being rude. They know they are

not supposed to talk to you while the trial is going on, and they arc just following the rules.

        Fifth, you may need to tell your family, close-friends, and other people that you are a part

of this trial. You can tell them when you have to be in court, and you can warn them not to ask

you about this case, tell you anything they know or think they know about this case, or talk about

this case in front of you. But, you must not communicate with anyone or post information in any

manner about the parties, witnesses, participants, claims, evidence, or anything else related to this

case.

        You must not tell anyone anything about the jury's deliberations in this case until after I

                                                   8
    Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 9 of 11



accept your verdict or until I give you specific permission to do so. If you talk about the case with

someone besides the other jurors during deliberations, it looks as if you might already have

decided the case or that you might be influenced in your verdict by their opinions. That would

not be fair to the parties, and it might result in the verdict being thrown out and the case having

to be tried over again. During the trial, while you are in the courthouse and after you leave for the

day, do not give any infonnation to anyone, by any means, about this case. For example, do not

talk face-to-face or use any electronic device, such as a telephone, cell phone, smart phone,

Blackberry, PDA, computer, or computer-like device. Likewise, do not use the Internet or any

Internet service; do not text or send instant messages; do not go on or use any internet or other

medium, including an Internet chat room, blog, or other websites such as Facebook, lnstagram,

Snapchat, YouTube, or Twitter. In other words, do not communicate with anyone about this case

- except for the other jurors during deliberations - until I accept your verdict.

       Sixth, do not do any research - on the Internet, in libraries, newspapers, or otherwise - and

do not investigate this case on your own. Do not visit or view any place discussed in this case,

and do not use the Internet or other means to search for or view any place discussed in the

testimony. Also, do not look up any information about this case, the law, or the people-involved,

including the parties, the witnesses, the lawyers, or me.

       Seventh, do not read or otherwise receive any information, including any news stories or

Internet articles or blogs that are about the case, or about anyone involved with it. Do not listen

to any radio or television reports, or digital streaming, about the case or about anyone involved

with it. I do not know whether there will be news reports about this case, but if there are, you

might accidentally find yourself reading or listening to something about the case. If you want,

you can have- someone collect infonnation or clip out any stories and set them aside to give to

you after the trial is over.
                                                  9
   Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 10 of 11



      The parties have a right to have you decide their case based only on evidence admitted here

in court. If you research, investigate, or experiment on your own, or get information from other

sources, your verdict might be influenced by inaccurate, incomplete, or misleading information.

Witnesses here in court take an oath to tell the truth, and the accuracy of their testimony is tested

through cross~exarn.ination. All of the parties are entitled to a fair trial and an impartial jury, and

you have to conduct yourselves in a way that assures the integrity of the trial process. If you

decide a case based on information not admitted in court, you will deny the parties a fair trial.

You will deny them justice. Remember, you have taken an oath to follow the rules, and you must

do so. If you do not, the case might have to be retried, and you could be held in contempt of court

and possibly punished.

       Eighth, do not make up your mind during the trial about what your verdict should be. Keep

an open mind until after you and your fellow jurors have discussed all the evidence.




                                                  10
   Case 4:15-cv-00050-RGE-HCA Document 151 Filed 11/13/18 Page 11 of 11



                      Preliminary Jury Instruction No. 7 - Trial Procedure

       The trial will proceed in the following manner:

       First, plaintiffs lawyer may make an opening statement. Next, defendant's lawyer may

make an opening statement. An opening statement is not evidence, but it is a summary of the

evidence the lawyers expect you will see and hear during the trial.

       After opening statements, plaintiff will then present evidence. The defendant's lawyer will

have a chance to cross-examine plaintiffs witnesses. After plaintiff has finished presenting his

case, defendants may present evidence, and plaintiff's lawyer will have a chance to cross-examine

their witnesses.

       After you have seen and heard all of the evidence from both sides, the lawyers will make

closing arguments that summarize and interpret the evidence. Just as with opening statements,

closing arguments are not evidence. ~ ~osing arguments, I will instruct you further on the           ~
law. After the lawyers' arguments and after the court's instructions you will go to the jury room

to deliberate and decide on your verdict.




DATE   r     r /I: 5'-1 t. M.               ~o~~
                                             UNITED STATES O-IS1'RICT JUDGE




                                                11
